DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group A, claims 1-3, 5-8, and 10-20 in the reply filed on 02/08/21 is acknowledged.  
Claims 4, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim..
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

	It is noted that claims mentions other structures not positively claimed. For example, the claims mentions solution, droplet, droplets, microplate, well of the microplate, and baseplate (positively claimed in only claims 6 and 14. They are not positively claimed as elements of the invention. They are considered as materials and/or articles intended to be worked upon. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
	It is noted that the claims are directed to an apparatus not a process of use. Therefore, the “can be ejected clause”, “can be disposed”, and further “configure to…” clauses are directed to intended, possible use of the respective elements relative to unclaimed materials/articles. There is no requirement that the apparatus ever be used in any process at all, including a droplet ejection process with the unclaimed materials/articles as intended by applicant. What applicant intends occur in any such process does not provide any further structural elements of the claimed apparatus. See also claims 8 and 15 that contain the same or similar language as claim 1.
	It is noted that claim 1 does not provide for what is considered “malfunctioning” and “any expected weight decrease/increase”. Furthermore, the claims are directed to an apparatus that is defined by the positively claimed structural elements listed in the claims, not by an intended process of use. There is no requirement for an 
	It is noted that any amount of solution and time can be relatively considered as being “predetermined”. 
As to claims 2, 7, and 15, it is noted that the claims recite “the solution amount as detected by the sensor”. However, the claims are directed to an apparatus not a process. While the sensor is previously recited as being configured to detect a solution amount in the microplate (unclaimed), it is noted there is no requirement of any step of detecting any amount of a solution in the unclaimed microplate to ever be performed. The “configured to...” clause is directed to a possible use and/or what the sensor can do relative to an unclaimed microplate.
As to claims 3, 5, 8, and 16-17, it is noted that the various "when" clauses employed throughout the claims are directed to conditions. The conditions are never required to ever occur. As noted above, the claims are directed to an apparatus not a process of use. There is no requirement that any amount of solution ever be ejected from any of the plurality nozzles to achieve any desired result (change in any amount of solution that may be in an unclaimed microplate that may or may not be present on a baseplate). It appears at best that the apparatus as claimed is able detecting weight, a change in weight (regardless of what may have been or is intended to be the cause of the change in such weight). Furthermore, there is no requirement that any step of measuring an initial weight of any unclaimed microplate nor any step of measuring any reference weight nor final weight of the microplate to be performed after any time period after a step of measuring an initial weight of the microplate, nor any 
It is noted that the term “signal” is not defined in the claims, but appears to be directed to an action/process step that can be performed by the controller. Signaling is not structure. The term, “signal” is relatively broad, vague, and ambiguous.  The claims are directed to an apparatus not a process use. However, there is no requirement for the controller to provide, communicate, relay, etc. to any “signal” to anyone nor anything (including any of the prior positively claimed elements of the apparatus).  What may be perceived as “a signal” or “signaling” to one person may not be viewed as such by another and vice versa. (See claims 3, 8, and 16). 
	In claims 5, it is noted that there is never no requirement for the apparatus to comprise a plurality nozzles that is arranged in any columns and rows. Furthermore, there is no requirement that any of nozzles not discharge anything. “Discharging” and “not discharging by any of the plurality of nozzles” are process steps/actions that are never required to be performed by the apparatus and are not structure(s) of the apparatus. Furthermore “an estimated amount of solution from each of the each of the nozzle during a one-droplet dispensing operation (not defined in the claims relative to the claimed apparatus) is not structure nor limited to any specific amount of a broad, unspecified, and unclaimed solution. There is no requirement that any amount of any solution be “estimated” by anyone nor anything. The same is applicable to any other “amount” mentioned in the claims. Although the claims are directed to an apparatus, it is unclear what is “an amount of non-ejection during….”…amount of what…and how one or anything would quantify the amount of ejection 
	It is presumed that claims 6 and 14, are intended to read as: “a movement mechanism attached to the baseplate…. If so, the claims should be amended as such. 
It is noted that such phrases as “movement mechanism”, “first-direction moving mechanism”, “second direction moving mechanism”, and “rotating mechanism” are not interpreted as an invocation of 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 
It is noted that “an initial, final, expected, and reference weight of the microplate” (not claimed as an element of the apparatus; see remarks above) nor any other weight of the unclaimed microplate is not defined in the claims. No weight(s) of any unclaimed microplate (nor weights and volumetric amounts of any unclaimed solution(s), droplet(s); nor any other unclaimed article and material) do not structurally define the claimed apparatuses.  See claim all applicable claims.
It is noted that the phrase “at the end of the droplet ejection array” in claims 19-20 does not require nor provide for any structural connection between the position sensor and droplet ejection array”. Furthermore, it is noted that there is no specific end(s) of the droplet ejection array is defined in the claims. Furthermore, it is noted that the “configured to…”, “to adjust…” and “to be aligned…” (there is no specificity provided for to indicate what are the relative positions the structures such as the unclaimed microplate and droplet ejection array are required to be in to be considered aligned”. The phrases of the claims directed to the position sensor are directed to what the position sensor can do relative to an unclaimed microplate. The examiner once again notes, that no “microplate” of any specific structure, dimensions, shapes, configurations, etc. has been defined in the claims nor positively claimed as an element of the apparatuses/inventions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the claims are directed to apparatuses. However, the claims are replete with language directed to process limitations, conditional, and/or intended use relative to unclaimed materials and articles. 
Claim 1-3, 5-8, and 10-20 are directed to an apparatus comprising a droplet ejection array, a sensor, and a controller. (claims 1-3, and 5) However, the positively claimed elements are not required to be structurally connected to each other. Therefore, it is unclear how such unconnected elements define a single apparatus. The claim as drafted provides for a list of 3 structural elements that can be used together. The same rationale is also applicable to claims 6 and 14 (and further respective dependent claims). It is unclear what is structural nexus, structural connectivity of the sensor/scale, position sensor, movement (moving and rotating) mechanisms, and controller relative to each other and the other prior positively claimed elements. Clarification is required. 
As to claims 5, 10, and 17, it is unclear what is meant by “minimized”. The term is subjective/relative. However, there is no relative basis provided for to indicate what “difference” value amount(s) (of what) is considered as “minimized”. Any value can be 
As to claim 6, it is noted that the claim recites “a droplet ejection array having a plurality of nozzles from which droplets can be ejected into the microplate on the baseplate” in the second paragraph and further recites “a droplet ejecting array having a plurality of nozzles from which solution can be ejected into a microplate on a baseplate” in paragraph 4. It is unclear if each such arrays are intended to be the same or different. If different, it is unclear what is the structural nexus, connectivity of each droplet ejection array relative to each other and the prior positively claimed elements of claim 6. Furthermore, it is unclear what is the structural nexus of “a microplate on a baseplate” in the fourth paragraph to the previously claimed “a baseplate” and previously recited “a microplate” (not positively claimed as an element of the invention).
In view of the remarks above, it is unclear which/what baseplate, microplate, plurality of nozzles, nozzle, is being reference in claim 6 (further dependent claims), by the phrases the baseplate, the microplate, the plurality of nozzles, each nozzle; and the droplet ejecting array, respectively. See claims 6, 8, and 10-13. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Yamaguchi et al., US 2015/0090807.
Yamaguchi discloses a discharge system (or drawing system, applying system, discharge apparatus, immunochromatography dispenser apparatus) 1 (dispensing apparatus) includes a head unit 10 including a discharge heads 11 (multiple arrays of nozzles 19) that discharges a liquid material (such as a liquid, antibody, antigen, protein, DNA solution, reagent, or analyte) 25 onto a target (membrane, cellulose film) 51, a weight measuring unit 30 including an electronic weighing machine 31 (sensor/scale)  that measures the weight of a vessel group (liquid bottle group) 20 from which the liquid material 25 is sucked or into which the liquid material 25 is discharged, and a control unit 80 that controls the head unit 10 and the weight measuring unit 30. The head unit 10, the weight measuring unit 30, and the control unit 80 (controller) are housed inside a housing 90 (sealed box). (Abstract, paragraphs 0008-09, 30-43; Figures 1-7 and descriptions of such). 
The control unit 80 of the discharge system 1 includes a computer, such as a CPU and memory, and controls the entire system. (controller, paragraph 0038).
As to the controller of each of claims, it is noted that the weight measurement device 30/31 along with the control unit is capable of making various calculations including estimating 
As to claims 6 and 14 the device comprises table moving unit that moves a table (baseplate) on which the target is placed relative to the head unit so that the target is positioned below the discharge head and a head moving unit (motors) 15 that moves the discharge heads 11 in a second direction (Y direction, front-rear direction) 102 and a third direction (Z direction, up-down direction). (movement mechanism; paragraphs 0012, 0031-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., US 2015/0090807 as applied, and further in view of Tiffany et al, US 5,508,200.
Yamaguchi does not disclose a rotating mechanism. 
Tiffany discloses a sample/reagent dispensing station 28 is a ganged premix dispenser used to dispense sample and reagent into microcuvettes 56 on a rotating plate 57. (Figure 4, column 5, lines 40-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Yamaguchi to include a rotating plate to allow for positioning of microplates (or any other desirable targets) relative to the head to allow for alignment with the nozzles to allow fluids to be dispensed as desired to the targets. 
Claims 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Tiffany as applied above, and further in view of Schermer et al., US 6,447,723 or Ruddock 2003/0215360.
Modified Yamaguchi does not disclose a position sensor. 

 Ruddock discloses a liquid handing apparatus including a dispensing head 110 that may incorporate a camera for viewing well plates. (paragraph 0059, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified teachings of Yamaguchi to include a sensor or camera as taught by Schermer and Ruddock to detect the position of target well plate. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 15-17of copending Application No. 15/890,070 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application include the same and/or structural equivalents to that of the claims of the instant applicant such that the scope of the instant claims is encompassed within the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FOSTER; John S. et al.; Stevenson; Kip P. et al.; Komori; Sadaharu et al.; KUSUNOKI; Ryutaro; Ito; Tatsuya et al.; IWATA; Yuji et al.; ITO; Tatsuya et al.; NAKAMURA; Tomonori et al.; Sakai; Shinri; YAMAMOTO; Takatoshi et al.; Dudenhoefer; Christie et al.; KAMIYAMA; Nobuaki; HIRUMA; Kei et al.; MIZUGAKI; Koichi; Kojima; Kenji; Kobayashi, Shinya et al.; Usui, Takahiro; Kiguchi, Hiroshi; Hosono, Satoru et al.; and Nishida, Keisuke et al. disclose ejection apparatuses including liquid weight measurement devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BRIAN R GORDON/Primary Examiner, Art Unit 1798